


109 HR 6017 IH: War on Terror Wounded Heroes' Bill of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6017
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Simmons
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Veterans’ Affairs and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for transitional emergency assistance to
		  certain members of the Armed Forces and veterans who are severely injured in
		  the Global War on Terror, to expand and improve programs for caregiver services
		  for those members and veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War on Terror Wounded Heroes' Bill of
			 Rights Act.
		2.Provision of
			 transitional emergency cash assistance to servicemembers severely wounded or
			 injured in operation enduring freedom and operation iraqi freedom
			(a)Provision of
			 emergency cash assistance(1)The Secretary of Defense
			 shall, through the head of the Severely Injured Joint Support Operations Center
			 of the Department of Defense or through the heads of the support programs
			 referred to in paragraph (2), provide prompt emergency cash assistance to a War
			 on Terror Wounded Hero (as defined in subsection (b)) who, due to a severe
			 injury, due to subsequent treatment for that severe injury, or due to such
			 other criteria related to that severe injury as the Secretary may specify, is
			 undergoing significant financial difficulty (as defined by the Secretary). Such
			 emergency cash assistance shall be in an appropriate amount and for an
			 appropriate period determined under regulations prescribed by the Secretary
			 under subsection (c) under such terms and conditions as the Secretary may
			 specify.
				(2)For purposes of paragraph (1), the
			 support programs referred to in this paragraph are programs of the military
			 departments (as defined in section 101(a)(8) of title 10, United States Code)
			 to provide assistance to members of the Armed Forces who incur severe wounds or
			 injuries in the line of duty, and include the following programs:
					(A)The Army Wounded Warrior
			 Program.
					(B)The Marine Corps Marine for Life
			 Support Program.
					(C)The Air Force Palace HART
			 Program.
					(D)The Navy Wounded Marines and Sailors
			 Initiative.
					(b)War on terror
			 wounded hero defined(1)In this Act, the term
			 War on Terror Wounded Hero means a member of the Armed Forces or
			 a veteran who on or after September 11, 2001, was severely injured while
			 serving on active duty in the theater of combat operations (as determined by
			 the Secretary of Defense) of Operation Enduring Freedom or Operation Iraqi
			 Freedom.
				(2)For purposes of paragraph (1)—
					(A)the term severely with
			 respect to an injury means—
						(i)the inability or severe difficulty
			 of an individual with the injury to perform one or more activities of daily
			 living,
						(ii)a service-connected disability
			 rated at 30 percent or more (as determined by the Secretary of Defense or
			 Secretary of Veterans Affairs, as the case may be), and
						(iii)such other injuries or conditions
			 as the Secretary of Defense may specify;
						(B)the term Armed Forces has
			 the meaning given that term in section 101(a)(4) of title 10, United States
			 Code; and
					(C)the term veteran has the
			 meaning given that term in section 101(2) of title 38, United States
			 Code.
					(c)Regulations(1)The Secretary of Defense
			 shall prescribe regulations to carry out this section which may be effective
			 and final immediately on an interim basis as of the date of publication of the
			 interim final regulation.
				(2)In establishing guidelines under such
			 regulations to determine the need for emergency cash assistance, the amount of
			 emergency cash assistance required, and the period for which case assistance
			 may be required, the Secretary shall take into account the following:
					(A)The location of the facility providing
			 medical treatment to a War on Terror Wounded Hero and the location of the
			 residence of the War on Terror Wounded Hero.
					(B)The effect of the injury and medical
			 treatment of a War on Terror Wounded Hero on family members, including—
						(i)the cost of travel to and, if
			 applicable, temporarily relocate to reside near the facility where the War on
			 Terror Wounded Hero is receiving medical treatment, and
						(ii)the financial impact on family
			 members who have left employment to care for the War on Terror Wounded
			 Hero.
						(C)Any change in pay status of a War on
			 Terror Wounded Hero.
					(D)Any applicable incorrect
			 orders.
					(E)Debts owed by a War on Terror Wounded
			 Hero to the United States for equipment issued, or overpayment made, to the War
			 on Terror Wounded Hero by the military departments.
					(F)Level of indebtedness of the War on
			 Terror Wounded Hero and family, including consideration of the ability of the
			 family to secure basic necessities of life, such as food and shelter.
					(G)Consideration of the standard of
			 living of the War on Terror Wounded Hero and family before the severe injury
			 was incurred.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Defense $50,000,000 for each fiscal year, beginning with fiscal
			 year 2007, to carry out this section.
			3.Expansion and
			 modification of medical assistance programs to meet the needs of war on terror
			 wounded heroes and their families
			(a)Specially
			 tailored program(1)Subchapter II of chapter
			 17 of title 38, United States Code, is amended adding at the end the following
			 new sections:
					
						1720F.Improvement
				of medical services for War on Terror Wounded Heroes
							(a)Requirement for
				uniform and sufficient assistanceIn providing the medical
				services specified in subsection (c) to veterans who are War on Terror Wounded
				Heroes, the Secretary shall ensure the provision of sufficient services in a
				uniform manner to meet the needs of all such veterans without regard to
				geographic location of the residences of such veterans. The scope and intensity
				of services required by this section shall be sufficient to permit the spouse
				of the veteran, who would otherwise be providing care in the home to the
				veteran, to be employed on a full-time basis.
							(b)Modification of
				services To meet needs of war on terror wounded heroesThe
				medical services required to be provided to War on Terror Wounded Heroes under
				subsection (a) shall be tailored to meet the needs of the population of War on
				Terror Wounded Heroes and shall include specialized programs for the
				rehabilitation of such veterans, reintegration of such veterans into civilian
				life, and promotion of independent living for such veterans.
							(c)Specification of
				medical servicesThe medical services referred to in subsection
				(a) are the following:
								(1)Adult day health
				care under section 1710(b) of this title.
								(2)Home health
				services under section 1717 of this title.
								(3)Respite care under
				section 1720B of this title.
								(4)Home-based primary
				care.
								(5)Hospice
				services.
								(6)Such other
				noninstitutional extended care services (as defined in section 1701(10)(B) of
				this title) as the Secretary determines to be appropriate.
								(d)Definition(1)In this section and
				section 1720G of this title, the term War on Terror Wounded Hero
				means a veteran who on or after September 11, 2001, was severely injured while
				serving on active duty in the theater of combat operations (as determined by
				the Secretary of Defense) of Operation Enduring Freedom or Operation Iraqi
				Freedom.
								(2)For purposes of paragraph (1), the
				term severe with respect to an injury means—
									(A)the inability or severe difficulty of
				an individual with the injury to perform one or more activities of daily
				living,
									(B)a service-connected disability rated
				at 30 percent or more (as determined by the Secretary or the Secretary of
				Defense, as the case may be), and
									(C)such other injuries or conditions as
				the Secretary of Defense has specified under section 2(b)(2) of the War on
				Terror Wounded Heroes' Bill of Rights Act.
									1720G.Caregiver
				support program for family members of War on Terror Wounded Heroes
							(a)Program of
				assistance for caregiversSubject to section 1710(a)(4) of this
				title, the Secretary shall operate and maintain a voluntary program in
				caregiver education, training, and certification for family members of a War on
				Terror Wounded Hero (as defined in section 1720F(d) of this title) in caregiver
				activities in accordance with this section. The program shall be provided
				either directly by the Department or through contracts.
							(b)Payment for
				family members who provide caregiver servicesThe program
				established under subsection (a) shall include payment to a family member of a
				War on Terror Wounded Hero who has been certified by an appropriate State
				licensing or certification agency as a provider of caregiver services to
				provide such services to the War on Terror Wounded Hero. Payment for such
				services shall be made at such rates, and for such periods, as the Secretary
				may specify.
							(c)RegulationsThe
				Secretary shall prescribe regulations to carry out this
				section.
							.
				(2)Subsection (a)(4) of section 1710 of
			 such title is amended—
					(A)by striking and before
			 the requirement in section 1710B of this title; and
					(B)by inserting , and the
			 requirement in section 1720G of this title to operate a caregiver support
			 program for family members of War on Terror Wounded Heroes after
			 a program of extended care services.
					(3)The table of sections at the
			 beginning of chapter 17 of such title is amended by inserting after the item
			 relating to section 1720E the following new items:
					
						
							1720F. Improvement of medical services for
				War on Terror Wounded Heroes.
							1720G. Caregiver support program for
				family members of War on Terror Wounded
				Heroes.
						
						.
				(b)Conforming
			 requirement under title 10(1)Chapter 55 of title 10,
			 United States Code, is amended by inserting after section 1074k the following
			 new section:
					
						1074l.Modification
				of medical care for War on Terror Wounded Heroes; caregiver support program for
				family members of War on Terror Wounded Heroes
							(a)Program of
				assistance for caregiversThe Secretary of Defense shall enter
				into an agreement with the Secretary of Veterans Affairs, under the provisions
				of section 8111 of title 38, to provide—
								(1)the medical
				services required under section 1720F of title 38 to members of the armed
				forces who would be War on Terror Wounded Heroes (as defined in subsection (d)
				of such section 1720F) if discharged or released from active duty, and
								(2)a program of
				caregiver support under section 1720G of title 38 to family members of such
				members of the armed forces.
								(b)Medical services
				and assistanceThe agreement entered into under subsection (a)
				shall provide for the same type and scope of assistance and services as are
				provided by the Secretary of Veterans Affairs to veterans and their family
				members under sections 1720F and 1720G of title 38, and meet the same
				requirements for the provision of such medical services and assistance under
				such
				sections.
							.
				(2)The table of sections at the
			 beginning of chapter 55 of such title is amended by inserting after the item
			 relating to section 1074k the following new item:
					
						
							1074l. Modification of medical care for
				War on Terror Wounded Heroes; caregiver support program for family members of
				War on Terror Wounded
				Heroes.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2006, and apply to care furnished on or after such date.
			4.Authority to
			 treat certain war on terror wounded heroes at non-department
			 facilities
			(a)Care at
			 non-Department facilitiesSection 1703 of title 38, United States
			 Code, is amended—
				(1)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e),
			 respectively;
				(2)by inserting after
			 subsection (a) the following new subsection (b):
					
						(b)(1)In the case of a War on
				Terror Wounded Hero (as defined in subsection (d) of section 1720F of this
				title) who requires hospital care or medical services as authorized under
				section 1710 of this title, the Secretary may contract with non-Department
				facilities in order to furnish the care or services described in subsection (a)
				if the Secretary determines that—
								(A)the closest Department facility is
				more than a 60-minute drive from the residence of the veteran;
								(B)the severity of the condition of the
				veteran for which care or services is required is such that transport of the
				veteran to the closest Department facility in lieu of a more proximate
				non-Department facility would have an adverse effect on the health or
				well-being of the veteran; or
								(C)reasonably proximate Department
				facilities to the veteran do not furnish the specialized care or services
				required to treat the condition of the veteran.
								(2)Care or services furnished under
				contract under paragraph (1) to a veteran shall be furnished at no greater cost
				or charge to the veteran than would be payable by the veteran if such care or
				services were furnished in a Department
				facility.
							;
				and
				(3)in subsection (c), as so redesignated
			 in paragraph (1), by striking subsection (a) of this section and
			 inserting subsection (a) or (b).
				(b)Conforming
			 requirement under title 10Paragraph (2) of subsection (c) of
			 section 1074 of title 10, United States Code, is amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting after
			 subparagraph (B) the following new subparagraph (C):
					
						(C)(i)In the case of a member
				of the armed forces described in section 1074l of this title who requires
				medical care, the Secretary may provide for such care to be furnished in a
				private facility or health care provider if the Secretary determines
				that—
								(I)the closest military medical treatment
				facility or health care provider is more than a 60-minute drive from the
				residence of the veteran;
								(II)the severity of the condition of the
				member for which medical care is required is such that transport of the member
				to the closest military medical treatment facility or health care provider in
				lieu of a more proximate private facility or health care provider would have an
				adverse effect on the health or well-being of the member; or
								(III)reasonably proximate military
				medical treatment facilities or health care providers to the member do not
				furnish the specialized medical care required to treat the condition of the
				member.
								(ii)Medical care furnished under clause
				(i) to a member of the uniformed services shall be furnished at no greater cost
				or charge to the member than would be payable by the member if such care were
				furnished in a military medical treatment facility or health care
				provider.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2006, and apply to care furnished on or after such date.
			5.Review by joint
			 executive committee of emergency cash assistance, improved medical services,
			 and caregiver support programs
			(a)In
			 generalSubsection (d) of section 320 of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(6)(A)Receive and review
				complaints from War on Terror Wounded Heroes (as defined in section 2(b) of the
				War on Terror Wounded Heroes' Bill of Rights Act) with respect to benefits
				provided under sections 2, 3, and 4 of such Act.
						(B)Submit quarterly interim reports to
				the two Secretaries on the implementation of programs and activities of one or
				both of the Departments (as the case may be) required under sections 2, 3, and
				4 of such Act, including the adequacy and efficiency of the respective
				Departments in meeting the requirements to provide prompt emergency cash
				assistance, improved medical services, caregiver support programs, and medical
				care in private facilities to War on Terror Wounded
				Heroes.
						.
			(b)Effective
			 dateThe first report required by the amendment made by
			 subsection (a) shall be submitted January 1, 2007.
			6.Credit for
			 employers hiring war on terror wounded heroes
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45N.Credit for
				employers hiring war on terror wounded heroes
						(a)General
				ruleFor purposes of section 38, the War on Terror Wounded Hero
				employment credit for the taxable year shall be equal to—
							(1)50 percent of the
				qualified first-year wages for such year,
							(2)30 percent of the
				qualified second-year wages for such year, and
							(3)20 percent of the
				qualified third-year wages for such year.
							(b)Qualified
				wagesFor purposes of this section—
							(1)In
				generalThe term qualified wages means the wages
				paid or incurred by the employer during the taxable year to individuals who are
				War on Terror Wounded Heroes, but in no case greater than $60,000.
							(2)Qualified
				first-year wagesThe term qualified first-year wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning with the day the individual begins
				work for the employer.
							(3)Qualified
				second-year wagesThe term qualified second-year
				wages means, with respect to any individual described in paragraph (2),
				qualified wages attributable to service rendered during the 1-year period
				beginning with the day that succeeds the 1-year period referred to in paragraph
				(2).
							(4)Qualified
				third-year wagesThe term qualified third-year wages
				means, with respect to any individual described in paragraph (3), qualified
				wages attributable to service rendered during the 1-year period beginning with
				the day that succeeds the 1-year period referred to in paragraph (3).
							(5)WagesThe
				term wages has the meaning given such term by section 51(c),
				without regard to paragraph (4) thereof.
							(c)War on terror
				wounded hero; hiring dateFor purposes of this section—
							(1)War on terror
				wounded heroThe term War on Terror Wounded Hero
				means a veteran (as that term is defined in section 101(2) of title 38) who, on
				or after September 11, 2001, was severely injured while serving on active duty
				in the theater of combat operations (as determined by the Secretary of Defense)
				of Operation Enduring Freedom or Operation Iraqi Freedom.
							(2)Severely
				injuredFor purposes of paragraph (1), the term
				severely with respect to an injury means—
								(A)the inability or
				severe difficulty of an individual with the injury to perform one or more
				activities of daily living (as determined by the Secretary of Veterans
				Affairs),
								(B)a
				service-connected disability rated at 30 percent or more (as determined by the
				Secretary of Veterans Affairs), and
								(C)such other
				injuries or conditions as the Secretary of Defense has specified under section
				2(b)(2) of the War on Terror Wounded Heroes' Bill of Rights Act.
								(3)Hiring
				dateThe term hiring date has the meaning given such
				term by section 51(d).
							(d)Certain rules To
				applyRules similar to the rules of section 52, and subsections
				(d)(11), (f), (g), (i) (as in effect on the day before the date of the
				enactment of the Taxpayer Relief Act of 1997), (j), and (k) of section 51,
				shall apply for purposes of this
				section.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking and at the end of paragraph
			 (29), by striking the period at the end of paragraph (30) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(31)the War on Terror
				Wounded Hero employment credit determined under section
				45N(a).
					.
			(c)Technical
			 amendments
				(1)Clause (iii) of
			 section 41(b)(2)(D) of such Code is amended to read as follows:
					
						(iii)Exclusion for
				wages to which employment credits applyThe term
				wages shall not include any amount taken into account in
				determining the credit under section 45N(a) or
				51(a).
						.
				(2)Subparagraph (B)
			 of section 45A(b)(1) of such Code is amended to read as follows:
					
						(B)Coordination
				with other employment creditsThe term qualified
				wages shall not include wages attributable to service rendered during
				the 1-year period beginning with the day the individual begins work for the
				employer if any portion of such wages is taken into account in determining the
				credit under section 45N or
				51.
						.
				(3)Subsection (a) of
			 section 280C of such Code is amended by inserting 45N(a), after
			 45A(a),.
				(4)Paragraph (3) of
			 section 1396(c) of such Code is amended to read as follows:
					
						(3)Coordination with
				other employment credits
							(A)In
				generalThe term qualified wages shall not include
				wages taken into account in determining the credit under section 45N or
				51.
							(B)Coordination
				with paragraph (2)The $15,000 amount in paragraph (2) shall be
				reduced for any calendar year by the amount of wages paid or incurred during
				such year which are taken into account in determining the credits under
				sections 45N and
				51.
							.
				(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45N. Credit for employers hiring War
				on Terror Wounded
				Heroes.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
